



Exhibit 10.3




FORBEARANCE AGREEMENT
THIS FORBEARANCE AGREEMENT (this “Forbearance”) dated as of May 11, 2016 is
among KEY ENERGY SERVICES, INC., a Maryland corporation (the “Borrower”), each
of the guarantors party hereto (the “Guarantors”), each of the lenders party
hereto (the “Consenting Lenders” and collectively with each other lender under
the Credit Agreement (as defined below), the “Lenders”) and CORTLAND CAPITAL
MARKET SERVICES LLC, as administrative agent for the Lenders (in such capacity,
together with its successors in such capacity, the “Administrative Agent” and
collectively with the Borrower, the Guarantors and the Lenders, the “Parties”).
R E C I T A L S
A.    The Borrower, the Administrative Agent and the Lenders are parties to that
certain Term Loan and Security Agreement, dated as of June 1, 2015 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), pursuant to which the Lenders have made certain
credit available to and on behalf of the Borrower.1 
B.    Section 10.3.1 of the Credit Agreement provides that the Borrower must not
permit the Asset Coverage Ratio, determined with reference to the most recent
PP&E Value Report delivered pursuant to Section 10.1.2(m) of the Credit
Agreement, to fall below 1.50:1.00. The Borrower is required to deliver a
Compliance Certificate on May 16, 2016, subject, in certain circumstances (which
may or may not apply), to a cure period. An Event of Default would arise under
the Credit Agreement upon delivery of the Compliance Certificate if the Asset
Coverage Ratio is less than 1.50:1.00.
C.    The Consenting Lenders allege that the M&E Appraisal conducted by Hilco
Valuation Services and dated March 25, 2016 (the “Hilco Report”) constitutes the
most recent PP&E Value Report and that based on such report Borrower will have
an Event of Default for failure to comply with Section 10.3.1 of the Credit
Agreement on May 16, 2016 (such alleged default, the “Asset Coverage Ratio
Default”). The Consenting Lenders further allege that any failure to deliver a
Compliance Certificate by May 16, 2016 would constitute an Event of Default as
of such date (such alleged default, the “Compliance Certificate Default”). The
Consenting Lenders further allege that a cross-default may arise under Section
12.1(f) of the Credit Agreement relating to a default of the provisions of the
Loan and Security Agreement dated as of June 1, 2015 among the Borrower, the
Guarantors, Bank of America, N.A., as Administrative Agent and the other parties
thereto (the “ABL Agreement”) concerning the asset coverage test and the first
fiscal quarter 2016 compliance certificate contemplated by the ABL Agreement
(such alleged default solely as it concerns the asset coverage test and first
fiscal quarter 2016 compliance certificate (and not any other default under the
ABL Agreement), the “Cross-Default”; and together with the Asset Coverage Ratio
Default and the Compliance Certificate Default, the “Alleged Defaults”). The
Consenting Lenders and Administrative Agent know of no Default or Event of
Default existing as of the date hereof or anticipated during the Forbearance
Period, other than the Alleged Defaults.
D.    The Borrower denies that the Hilco Report constitutes the most recent PP&E
Value Report as of March 31, 2016, further denies that any of the Alleged
Defaults is valid and asserts that it was in compliance with the Asset Coverage
Ratio as of March 31, 2016.
E.    The Borrower has requested, and the Administrative Agent and the
Consenting Lenders, who constitute Required Lenders under the Credit Agreement,
have agreed, to temporarily forbear from exercising any remedies in respect of
the Alleged Defaults during a period beginning on the Effective Time (as defined
below) and running through the Forbearance Termination Date (as defined below)
on the terms and conditions set forth herein.
NOW, THEREFORE, to induce the Administrative Agent and the Consenting Lenders to
enter into this Forbearance and in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.    Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all section references in this Forbearance refer to
sections of the Credit Agreement.
1 Capitalized terms used herein but not otherwise defined shall have the meaning
ascribed to them in the Credit Agreement.






--------------------------------------------------------------------------------





Section 2.    Forbearance.


2.1    The “Forbearance Period” shall commence on the Effective Time, and shall
terminate immediately and automatically upon the earliest to occur of (i) June
6, 2016, at 11:59 p.m. New York time (the “Forbearance Termination Date”) and
(ii) the termination of this Forbearance pursuant to Section 2.3 below.


2.2    The Administrative Agent and the Consenting Lenders hereby agree, subject
to the conditions set forth herein, and solely during the continuation of the
Forbearance Period, to temporarily forbear from accelerating the Obligations or
otherwise exercising any of their rights and remedies on account of the Alleged
Defaults.


2.3    The Forbearance shall terminate three Business Days following delivery of
notice by the Administrative Agent to the Borrower of the occurrence of any of
the following events or circumstances (each, a “Forbearance Termination Event”):
(a)the occurrence and continuation of a Default or Event of Default under the
Credit Agreement other than the Alleged Defaults;


(b)a material breach by any Obligor of any of the covenants set forth in Section
4 of this Forbearance;


(c)a material breach by any Obligor of any of the representations and warranties
set forth in this Forbearance;


(d)the making by any of the Obligors of any voluntary prepayment of principal or
interest on, redemption, repurchase, defeasance or other acquisition or
retirement for value of, any Indebtedness outstanding pursuant to the Senior
Notes Indenture; or


(e)the termination by the Borrower of discussions related to the negotiation and
implementation of an amendment and/or restatement of the Credit Agreement.


2.4    The Forbearance is limited in nature and nothing contained herein is
intended, or shall be deemed or construed (i) to constitute a waiver of any
Defaults or Events of Default other than the Alleged Defaults or compliance with
any term or provision of the Loan Documents or Applicable Law, except to the
extent expressly provided for herein, or (ii) to establish a custom or course of
dealing between the Obligors, on the one hand, and the Administrative Agent or
any Lender, on the other hand.


2.5    Upon the termination of the Forbearance Period: (i) the Forbearance shall
terminate automatically and be of no further force or effect, except with
respect to the waivers set forth in Section 4 of this Forbearance, which shall
survive termination, and (ii) subject to the terms of the Loan Documents and
Applicable Law, the Administrative Agent and each Lender, other than as
expressly set forth in Section 4 of this Agreement, reserves the right in its
respective sole and absolute discretion, without limitation, to proceed to
enforce any or all of its respective rights and remedies set forth in the Credit
Agreement, including relating to the Alleged Defaults, the other Loan Documents
and Applicable Law, including, but not limited to, its rights to immediately
accelerate the Loans in accordance with Section 12.2 of the Credit Agreement. In
furtherance of the foregoing, and notwithstanding the occurrence of the
Effective Time, each of the Obligors acknowledges and confirms that, subject to
the Forbearance, all rights and remedies of the Administrative Agent and the
Lenders under the Loan Documents and Applicable Law with respect to the Borrower
or any other Obligor that do not arise solely and exclusively as a result of the
Alleged Defaults shall continue to be available to the Administrative Agent and
the Lenders.


2.6    The Parties agree that the running of all statutes of limitation and the
doctrine of laches applicable to all claims or causes of action that the
Administrative Agent or any Consenting Lender may be entitled to take or bring
in order to enforce its rights and remedies against any Obligor are, to the
fullest extent permitted by law, tolled and suspended during the Forbearance
Period.


2.7    Execution of this Forbearance constitutes a direction by the Required
Lenders that the Administrative Agent, in accordance with this Forbearance, act
or refrain from acting. Each Consenting Lender agrees that the Administrative
Agent shall not be required to act against the Obligors if such action is
contrary to the terms of this Forbearance. In no event shall any discretionary
obligations or duties be construed against the Administrative Agent hereunder.


2









--------------------------------------------------------------------------------







Section 3.    Representations and Warranties. To induce Administrative Agent and
Consenting Lenders to enter into this Forbearance, each of the Loan Parties
hereby represents and warrants to Administrative Agent and each Consenting
Lender that:


3.1    Existence, Qualification and Power. Each of the Obligors (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority to execute, deliver and perform its obligations
under this Forbearance, and (c) except as would not constitute a Material
Adverse Effect, is duly qualified and is licensed and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license.


3.2    Authorization; No Contravention. The execution, delivery and performance
by each of the Obligors of this Forbearance has been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of any of such Person’s Organic Documents; (b) conflict
with or result in any breach or contravention of, or the creation of any Lien
under, or require any payment to be made under (i) any Material Contract to
which such Person is a party or (ii) any order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Applicable Law.


3.3    No Default. No Default or Event of Default has occurred and is continuing
other than the Alleged Defaults.


Section 4.    Conditions to Effectiveness of this Forbearance.


This Forbearance shall become effective (the date of such effectiveness being
referred to herein as the “Effective Time”) upon (i) the Administrative Agent
having received from the Borrower, the Guarantors and the Consenting Lenders
sufficient to constitute the Required Lenders, counterparts of this Forbearance
signed on behalf of such Person, (ii) execution of this Forbearance by the
Administrative Agent and (iii) receipt by the Administrative Agent of $7.5
million in cash (the “Forbearance Payment”), which payment shall be applied to
prepay $7,421,813.26 in outstanding principal and $78,186.74 in accrued and
unpaid interest on such principal amount of the loans outstanding under the
Credit Agreement in accordance with Section 5.3.1 of the Credit Agreement. As of
the Effective Time, notwithstanding any provision to the contrary in the Credit
Agreement, (a) the Consenting Lenders, who constitute Required Lenders under the
Credit Agreement, hereby irrevocably waive and direct the Administrative Agent
to waive, (1) payment of the Applicable Premium in respect of the Forbearance
Payment and (2) the requirement that the Borrower provide three business days’
notice prior to any prepayment of any LIBOR Loans in connection with the
Forbearance Payment and (b) the Borrower hereby irrevocably agrees to waive its
right to apply the Forbearance Payment to the principal repayment installments
set forth in Section 5.2.1 of the Credit Agreement prior to the Maturity Date.
Section 5.    Miscellaneous.


5.1    Ratification and Affirmation. Each of the Obligors hereby ratifies and
affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
subject to the terms hereof.


5.2    No Waiver; Loan Document. The execution, delivery and effectiveness of
this Forbearance shall not operate as a waiver of any right, power or remedy of
any Lender or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents, other than as
expressly set forth in Section 4 herein. On and after the Effective Time, this
Forbearance shall for all purposes constitute a Loan Document.


5.3    Release.


(a)    Subject to Section 5.3(d) of this Forbearance, each of the Obligors for
itself and for its successors in title, legal representatives and assignees and,
to the extent the same is claimed by right of, through or under any of the
Obligors, for its past, present and future employees, agents, representatives,
officers, directors, shareholders, and trustees (each, a “Releasing Party” and
collectively, the “Releasing Parties”), does hereby remise, release and
discharge, and shall be deemed to have forever remised, released and discharged,
the Administrative Agent and each of the Lenders in their respective capacities
as such under the Loan Documents, and the Administrative Agent’s and each
Lender’s respective successors-in-title, legal representatives and assignees,
past, present and future officers, directors, affiliates, shareholders,
trustees, agents, employees, consultants, experts, advisors, attorneys and other
professionals and all other persons and entities to whom the Administrative
Agent, each of the Lenders or any of their respective successors-in-title, legal
representatives and assignees, past, present and future officers, directors,
affiliates, shareholders, trustees, agents, employees, consultants, experts,
advisors, attorneys and other


3









--------------------------------------------------------------------------------





professionals would be liable if such persons or entities were found to be
liable to any Releasing Party or any of them (collectively, hereinafter the
“Releasees”), from any and all manner of action and actions, cause and causes of
action, claims, charges, demands, counterclaims, crossclaims, suits, debts,
dues, sums of money, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, rights of setoff and recoupment, controversies, damages, judgments,
expenses, executions, liens, claims of liens, claims of costs, penalties,
attorneys’ fees, or any other compensation, recovery or relief on account of any
liability, obligation, demand or cause of action of whatever nature, whether in
law, equity or otherwise (including, without limitation, any claims relating to
(i) the making or administration of the Loans, including, without limitation,
any such claims and defenses based on mistake, duress, usury or
misrepresentation, or any other claim based on so-called “lender liability”
theories, (ii) any covenants, agreements, duties or obligations set forth in the
Credit Agreement, (iii) increased financing costs, interest or other carrying
costs, (iv) penalties, (v) lost profits or loss of business opportunity, (vi)
legal, accounting and other administrative or professional fees and expenses and
incidental, consequential and punitive damages payable to third parties, (vii)
damages to business reputation or (viii) to the extent allowed by Applicable
Law, any claims arising under 11 U.S.C. Sections 541 to 550 or any claims for
avoidance or recovery under any other federal, state or foreign law equivalent),
whether known or unknown, fixed or contingent, joint and/or several, secured or
unsecured, due or not due, primary or secondary, liquidated or unliquidated,
contractual or tortious, direct, indirect, or derivative, asserted or
unasserted, foreseen or unforeseen, suspected or unsuspected, now existing,
heretofore existing or which may heretofore accrue against any of the Releasees,
whether held in a personal or representative capacity, and which are, in each
case, based on any act, fact, event or omission or other matter, cause or thing
occurring at any time prior to or on the date hereof in any way, directly or
indirectly arising out of, connected with or relating to the Credit Agreement or
any other Loan Document and the transactions contemplated thereby, and all other
agreements, certificates, instruments and other documents and statements
(whether written or oral) related to any of the foregoing (each, a “Claim” and
collectively, the “Claims”). Each Releasing Party further stipulates and agrees
with respect to all Claims, that it hereby waives, to the fullest extent
permitted by Applicable Law, any and all provisions, rights, and benefits
conferred by any applicable U.S. federal or state law, any applicable foreign
law or any principle of common law, that would otherwise limit a release or
discharge of any unknown Claims pursuant to this Section 5.3.


(b)    Subject to Section 5.3(d) of this Forbearance, each of the Borrower and
other Obligors, on behalf of itself and its successors, assigns, and other legal
representatives, hereby absolutely, unconditionally and irrevocably, covenants
and agrees with and in favor of each Releasee that it will not sue (at law, in
equity, in any regulatory proceeding or otherwise) any Releasee on the basis of
any Claim released, remised and discharged by the Borrower or any other Obligor
pursuant to Section 5.3(a) hereof. If the Borrower, any other Obligor or any of
its successors, assigns or other legal representatives violates the foregoing
covenant, the Borrower and other Obligors, each for itself and its successors,
assigns and legal representatives, agrees to pay, in addition to such other
damages as any Releasee may sustain as a result of such violation, all
attorneys’ fees and costs incurred by any Releasee as a result of such
violation.


(c)    In entering into this Forbearance, each of the Obligors has consulted
with and been represented by counsel and expressly disclaims any reliance on any
representations, acts or omissions by the Administrative Agent, the Lenders or
any of the Administrative Agent’s or the Lenders’ Affiliates and hereby agrees
and acknowledges that the validity and effectiveness of the releases set forth
above do not depend in any way on any such representations, acts and/or
omissions or the accuracy, completeness or validity thereof. The provisions of
this Section 5.3 shall survive the termination of the Credit Agreement and
payment in full of all amounts owing thereunder.


(d)    Notwithstanding anything to the contrary in this Section 5.3, (i) the
Parties expressly reserve all of their rights (including, without limitation,
the right to contest and seek judicial relief) (A) to contest the validity of
the Alleged Defaults on any and all grounds and otherwise to enforce the Credit
Agreement and (B) relating to any actions taken or not taken on account of the
Alleged Defaults after the termination of this Forbearance and (ii) the
foregoing releases in this Section 5.3 shall not apply to any claims with
respect to any party that are found in a final judgment by a court of competent
jurisdiction (not subject to further appeal) to have resulted primarily and
directly from the bad faith or willful misconduct of such party (it being
understood and agreed that the exercise by the Lenders of their right to demand
delivery of the Hilco Report and the timeframe within which the Hilco Report was
prepared standing alone will not be deemed bad faith or willful misconduct on
the part of the Lenders). The Parties agree that all of their respective rights
and claims relating to the matters described in the previous sentence are not
limited, waived or otherwise impaired by the terms of this Agreement, except as
expressly set forth herein.


5.4    Counterparts. This Forbearance may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Forbearance by facsimile or electronic transmission
in portable document format (.pdf) shall be effective as delivery of a manually
executed counterpart hereof.




4









--------------------------------------------------------------------------------





5.5    NO ORAL AGREEMENT. THIS FORBEARANCE AND THE OTHER LOAN DOCUMENTS EXECUTED
IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. AS OF THE DATE OF THIS FORBEARANCE, THERE ARE NO ORAL
AGREEMENTS BETWEEN THE PARTIES.


5.6    GOVERNING LAW. THIS FORBEARANCE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


[SIGNATURES BEGIN NEXT PAGE]




5









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Forbearance to be duly
executed as of the date first written above.


                        
BORROWER:
KEY ENERGY SERVICES, INC.

By:
____________________________________    

Name:    
Title:    
GUARANTORS:
KEY ENERGY SERVICES, LLC

By:
____________________________________    

Name:    
Title:    
KEY ENERGY MEXICO, LLC
By:
____________________________________    

Name:
Title:    










































[Signature Page to Waiver Agreement]



--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:
CORTLAND CAPITAL MARKET SERVICES, LLC

as the Administrative Agent


By:
____________________________________    

Name:    
Title:    


















































[Signature Page to Waiver Agreement]



--------------------------------------------------------------------------------




LENDERS:
DW PARTNERS, LP,

individually as a Lender


By:
____________________________________    

Name:
Shawn R. Singh, Esq.

Title:
General Counsel



















































[Signature Page to Waiver Agreement]



--------------------------------------------------------------------------------




TAO FUND LLC,
as a Lender


By:
____________________________________    

Name:
Jennifer Mello

Title:
Vice President



TPG SPECIALTY LENDING, INC,
as a Lender


By:
____________________________________    

Name:
Josh Easterly

Title:
Co-Chief Executive Officer











































[Signature Page to Waiver Agreement]



--------------------------------------------------------------------------------




BLUEMOUNTAIN CAPITAL MANAGEMENT, LLC,
as a Lender


By:
____________________________________    

Name:
David M. O’Mara

Title:
Deputy General Counsel



























































        


[Signature Page to Waiver Agreement]



--------------------------------------------------------------------------------




TENNENBAUM ENERGY OPPORTUNITIES CO., LLC
TENNENBAUM ENHANCED YIELD OPERATING I, LLC
TENNENBAUM SENIOR LOAN FUND V, LLC
TENNENBAUM SENIOR LOAN FUNDING III, LLC
TENNENBAUM SENIOR LOAN SPV, LLC,
as Lenders


On behalf of each of the above entities:
By: Tennenbaum Capital Partners, LLC
Its: Investment Manager


By:
____________________________________    

Name:
David Adler

Title:
Partner













































[Signature Page to Waiver Agreement]



--------------------------------------------------------------------------------




CERBERUS ASRS FUNDING LLC,
as a Lender


By:
____________________________________    

Name:
Kevin P. Genda

Title:
Vice President

CERBERUS AUS LEVERED II LP
as a Lender


By: CAL II GP LLC
Its: General Partner


By:
____________________________________    

Name:
Kevin P. Genda

Title:
Vice President

CERBERUS ICQ LEVERED LLC,
as a Lender


By:
____________________________________    

Name:
Kevin P. Genda

Title:
Vice President

CERBERUS KRS LEVERED LLC,
as a Lender


By:
____________________________________    

Name:
Kevin P. Genda

Title:
Vice President

CERBERUS N-1 FUNDING LLC,
as a Lender


By:
____________________________________    

Name:
Kevin P. Genda

Title:
Vice President

CERBERUS OFFSHORE LEVERED II LP
as a Lender


By: COL II GP LLC
Its: General Partner


By:
____________________________________    

Name:
Kevin P. Genda

Title:
Vice President











[Signature Page to Waiver Agreement]



--------------------------------------------------------------------------------




CERBERUS SWC LEVERED LOAN OPPORTUNITIES MASTER FUND, L.P.
as a Lender


By: Cerberus SWC Levered Opportunities GP, LLC
Its: General Partner


By:
____________________________________    

Name:
Kevin P. Genda

Title:
Senior Managing Director























































[Signature Page to Waiver Agreement]



--------------------------------------------------------------------------------




OAKTREE CAPITAL MANAGEMENT, L.P.,
as investment manager on behalf of certain funds and accounts within its
strategic credit strategy, as Lenders
By:
____________________________________    

Name:
Edgar Lee

Title:
Managing Director

By:
____________________________________    

Name:
Nick Basso

Title:
Vice President





















































[Signature Page to Waiver Agreement]

